Title: From James Madison to Wilson Cary Nicholas, 2 May 1816
From: Madison, James
To: Nicholas, Wilson Cary


        
          Dear Sir
          Washington May 2. 1816
        
        I have recd. yours of the 28. Apl. I have always regarded Mr. Latrobe as the first Architect in our Country, and particularly distinguished by his uniting with science & taste, a practical acquaintance with the minutest details of the art. He is considered as also well skilled in what belongs to the profession of a Civil Engineer, and of course with what relates to the improvements under your care. The existence alone however of the prejudices agst. him to which you allude, has all the weight you attach to it; and as far as Roads are in question, which will probably be the earliest object, the requisite qualifications are the least rare, and most attainable. It is proper to remark that I have not inferred that Mr. L. looks to any actual appt. in Virga. How far it might be expedient to accept his counsel or his incidental services you can best judge after ascertaining your other prospects.
        I will communicate to Mr. Dallas, what you say on the cumulation of taxes in Virga. but I need not apprize you that the law must controul both his dispositions & opinions. Accept my friendly esteem
        
          James Madison
        
      